DISMISS; and Opinion Filed September 4, 2018.




                                              In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-18-00460-CR
                                      No. 05-18-00461-CR
                          EARL WAYNE HUMPHRIES, Appellant
                                        V.
                            THE STATE OF TEXAS, Appellee

                     On Appeal from the 265th Judicial District Court
                                   Dallas County, Texas
                    Trial Court Cause Nos. F17-75667-R & F17-75062-R

                             MEMORANDUM OPINION
                Before Chief Justice Wright, Justice Myers, and Justice Stoddart
                                  Opinion by Justice Stoddart

       Earl Wayne Humphries was indicted for the capital murders of Alejandro Morales-

Martinez and Luis Arturo Segovia. He pleaded guilty to the two lesser charges of murder, each

enhanced by two prior convictions, under plea bargain agreements with the State. The trial court

followed the plea bargain agreements, found appellant guilty, and assessed punishment at thirty-

five years in prison in each case. Appellant then filed notices of appeal with this Court. For the

reason that follows, we dismiss these appeals for want of jurisdiction.

       A defendant in a criminal case has the right of appeal as set out in the code of criminal

procedure and the rules of appellate procedure. See TEX. CODE CRIM. PROC. ANN. art. 44.02 (West

2018); TEX. R. APP. P. 25.2(a). Rule 25.2 provides that in “a plea-bargain case—that is, a case in

which a defendant’s plea was guilty or nolo contendere and the punishment did not exceed the
punishment recommended by the prosecutor and agreed to by the defendant,” a defendant may

appeal only “those matters that were raised by written motion filed and ruled on before trial,” or

“after getting the trial court’s permission to appeal.” TEX. R. APP. P. 25.2(a)(2). Although a

defendant under these circumstances does not waive his right to file a motion for new trial, any

notice of appeal filed by him fails to “initiate the appellate process,” thereby depriving this Court

of jurisdiction over the appeal. Lundgren v. State, 434 S.W.3d 594, 599, 600 (Tex. Crim. App.

2014) (emphasis added).

       Here, appellant entered into a plea agreement with the State in each case. The agreements

stated appellant would plead guilty to each offense; in exchange, the State agreed to reduce the

offenses from capital murder to the lesser-included offense of murder which necessarily affected

the punishment range for each case. On April 3, 2018, the trial court followed the plea bargain

agreement, found appellant guilty of murder, found the two enhancement paragraphs true, and

assessed punishment at thirty-five years in prison in each case. The trial court’s certifications of

appellant’s right to appeal state the cases involve plea bargains and appellant has no right to appeal.

       Appellant filed his notices of appeal followed by motions for new trial. Although appellant

did not waive his right to file his motions for new trial, he did waive his right to appeal when he

pleaded guilty under plea agreements with the State which were followed by the trial court. As a

result, appellant’s April 19 notices of appeal are ineffective to initiate the appellate process, and

we lack jurisdiction over these appeals. See id.

       In reaching this conclusion, we necessarily reject appellant’s invitation, raised in his July

2, 2018 motion, to abate these cases and remand them to the trial court for a hearing on his motions

for new trial. Although he concedes the seventy-five day deadline for holding a hearing on his

motions for new trial passed on June 17, appellant claims we could nevertheless abate the appeals

for a hearing using the “power granted” to us under rule 2 of the rules of appellate procedure. TEX.

                                                 –2–
R. APP. P. 2. To invoke the power of rule 2, or any appellate rule, this Court must first have

jurisdiction. See Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998). Because we lack

jurisdiction, we cannot grant appellant the relief he requests.

       We dismiss these appeals for want of jurisdiction.




                                                   /Craig Stoddart/
                                                   CRAIG STODDART
                                                   JUSTICE



Do Not Publish
TEX. R. APP. P. 47.2(b)

180460F.U05




                                                –3–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

 EARL WAYNE HUMPHRIES, Appellant                    On Appeal from the 265th Judicial District
                                                    Court, Dallas County, Texas
 No. 05-18-00460-CR         V.                      Trial Court Cause No. F17-75667-R.
                                                    Opinion delivered by Justice Stoddart.
 THE STATE OF TEXAS, Appellee                       Chief Justice Wright and Justice Myers
                                                    participating.

        Based on the Court’s opinion of this date, we DISMISS this appeal for want of
jurisdiction.


Judgment entered this 4th day of September, 2018.




                                             –4–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

 EARL WAYNE HUMPHRIES, Appellant                    On Appeal from the 265th Judicial District
                                                    Court, Dallas County, Texas
 No. 05-18-00461-CR         V.                      Trial Court Cause No. F17-75062-R.
                                                    Opinion delivered by Justice Stoddart.
 THE STATE OF TEXAS, Appellee                       Chief Justice Wright and Justice Myers
                                                    participating.

        Based on the Court’s opinion of this date, we DISMISS this appeal for want of
jurisdiction.


Judgment entered this 4th day of September, 2018.




                                             –5–